                                            Case 3:19-cv-01192-SI Document 58 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY HARMON, et al.,                               Case No. 19-cv-01192-SI
                                   8                    Plaintiffs,
                                                                                            ORDER REQUIRING PLAINTIFFS’
                                   9             v.                                         PRODUCTION OF DOCUMENTS;
                                                                                            SCHEDULING FURTHER CASE
                                  10     WILLIE NELSON, et al.,                             MANAGEMENT CONFERENCE
                                  11                    Defendants.                         Re: Dkt. No. 56
                                  12
Northern District of California
 United States District Court




                                  13          On August 3, 2021, the Court received a joint discovery statement regarding plaintiffs’ initial
                                  14   disclosures and defendants’ requests for production. Dkt. No. 56. On August 20, 2021, the Court
                                  15   held a status conference and discussed the parties’ joint discovery statement.
                                  16          The Court hereby ORDERS plaintiffs to produce 1) the documents identified in their initial
                                  17   disclosures, 2) a computation of plaintiffs’ damages supported by evidence, and 3) the documents
                                  18   plaintiffs represented they would produce in their responses to defendants’ requests for production
                                  19   by October 8, 2021.
                                  20          A further case management conference will be held on October 29, 2021.
                                  21

                                  22          IT IS SO ORDERED.
                                  23   Dated: August 20, 2021
                                  24                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
